The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an Examiner's Statement of Reasons for Allowance:
Subramanian et al., Pub. No.  2019/0146682, teach command extension can be encapsulated as payload within Remote Direct Memory Access (RDMA) command. The RDMA command may then be sent across a fabric, such as NVMe over Fabric (NVMeoF) to a remote SSD, where original KV command may be recovered and processed. In addition, Wang et al., Pub. No.  2017/0078916, teach compressing and optimizing standard data packet to generate compressed data, and add the compressed data to a preset data packet. Wang et al. also teach obtaining compressed data from the preset data packet; decompressing the compressed data to obtain a standard data packet, where the standard data packet is a standard Internet Protocol data packet; and adapt the standard data packet to generate a transmission data packet.
	However, the cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that a data-receiving RDMA device  performs the following operations: receiving a data packet including transmitted data and a method tag; determining whether the data packet includes a compression tag indicative that the data package is compressed; and conducting, in response to determining that the data packet includes the compression tag, data decompression operations comprising: determining, according to the method tag, a compression method; 3Application No.: 17/065,684 Attorney Docket No.: 50GL-320413 determining, according to the compression method, a decompression algorithm; and decompressing, using the decompression algorithm, the transmitted data to obtain raw data as set forth in claims 1-20.  Claims 1-20 are allowed because of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448